This is a Non-Final office action for serial number 16/757,498.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 11, 12, and 20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Stillwell 4,273,167. Stillwell discloses a reconfigurable bag holder device, the device comprising: a) a bag retaining structure (figure 1), the bag retaining structure having: b) a first corner joiner (20) having a first rail coupler (30), a second rail  by a projected intersection between the first rail coupler and second rail coupler.


  
    PNG
    media_image1.png
    628
    627
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stillwell 4,273,167 in view of Ebentheuer 4,783,031. Stillwell discloses all of the limitations of the claimed invention except for the first rail is adjustable in length and the first leg is adjustable in length; a rail selected from the group consisting of the first rail, second rail, third rail, and fourth rail is adjustable in length; wherein a leg selected from the group consisting of the first leg, second leg, third leg, and fourth leg is adjustable in length. Ebentheuer teaches that it known to have the first rail is adjustable in length and the first leg is adjustable in length; a rail selected from the group consisting of the first rail, second rail, third rail, and fourth rail is adjustable in length (32); wherein a leg selected from the group consisting of the first leg, second leg, third leg, and fourth leg is adjustable in length (28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stillwell to have the first rail is adjustable in length and the first leg is adjustable in length; a rail selected from the group consisting of the first rail, second rail, third rail, and fourth rail is adjustable in length; wherein a leg selected from the group consisting of the first leg, second leg, third leg, and fourth leg is adjustable in length as taught by Ebenttheuer for the purpose of adjusting to fit various sizes of trash bags.
Claims 3, 7, 8, 13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stillwell 4,273,167 in view of Kinchen 6,517,034. Stillwell discloses all of the limitations of the claimed invention except for the first leg is coupled to the bag .
     Claims 3, 7, 8, 13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stillwell 4,273,167 in view of Roye 6,511,110. Stillwell discloses all of the limitations of the claimed invention except for the first leg is coupled to the bag retaining structure by being coupled to the first rail via a handle coupler. Roye teaches it is known to have the first leg (30) is coupled to the bag retaining structure by being coupled to the first rail via a handle coupler (38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stillwell to have included for the first leg is coupled to the bag retaining structure by being coupled to the first rail via a handle coupler as taught by Roye for the purpose of providing a means for moving and handling the device when in use and to move out of position when not in use.
  	Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stillwell 4,273,167 in view of DE29622381 (hereinafter DE296). Stillwell discloses all of the limitations except for the shoulder strap. DE296 teaches it is known to have a shoulder strap (6). It would have been obvious to one of ordinary skill in the art before . 
Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stillwell 4,273,167. Stillwell discloses all of the limitations of the claimed invention except for the rail retainer having a slot, and further comprising a plate, the plate having an aperture, wherein the rail retainer is coupled to the first rail, and wherein a portion of the plate is coupled to the rail retainer by being received in the slot. The examiner takes official notice that it is well known to have the rail retainer having a slot, and further comprising a plate, the plate having an aperture, wherein the rail retainer is coupled to the first rail, and wherein a portion of the plate is coupled to the rail retainer by being received in the slot for the well known purpose of providing a lid for a bag holder. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional  bag holders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631